ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 6th day of September, 1995,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case remanded to the Court of Special Appeals for reconsideration in light of Hutton v. State, 339 Md. 480, 663 A.2d 1289 (1995.) Costs in this Court and in the Court of Special Appeals to be paid by the respondent.